Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered April 10, 2002, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 3Va years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490 [1987]). The victim’s reliable identification of defendant was corroborated by extensive circumstantial evidence, as well as defendant’s voluntary confession. Concur—Nardelli, J.P., Saxe, Sullivan and Gonzalez, JJ.